 
 
I 
108th CONGRESS
2d Session
H. R. 4853 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Mrs. Kelly (for herself, Mr. Frost, Mrs. Johnson of Connecticut, Ms. Millender-McDonald, Ms. Granger, Mr. Shays, Mr. Kleczka, Ms. Slaughter, Mr. Allen, Mr. Michaud, Mr. Bonner, Mr. Moore, Mr. Udall of New Mexico, Mrs. Biggert, Mr. Manzullo, Mr. McGovern, Ms. DeGette, Ms. Norton, Mr. Rehberg, and Mr. Cardin) introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to modify the women’s business center program. 
 
 
1.Short titleThis Act may be cited as the Women's Business Sustainability Extension Act of 2004.
2.Women's business centers
(a)Funding prioritySection 29(k) of the Small Business Act (15 U.S.C. 656(k)) is amended—
(1)in paragraph (2), by adding at the end the following:

(C)Funding prioritySubject to available funds, and reservation of funds, the Administration shall, for fiscal year 2004, allocate—
(i)$150,000 for each eligible women's business center established under subsection (b), except for centers that request a lesser amount;
(ii)from the funds reserved under subsection (k)(4)(A), not more than $125,000 to each eligible women's business center established under subsection (l); and
(iii)any funds remaining after allocations are made under clauses (i) and (ii) to new eligible women's business centers and eligible women's business centers that did not receive funding in the prior fiscal year under subsection (b).; and
(2)in paragraph (4)(A), by adding at the end the following:

(v)For fiscal year 2004, 48 percent.. 
(b)Fundraising planSection 29(l)(2) of the Small Business Act (15 U.S.C. 656(l)(2)) is amended by adding at the end the following:

(F)for grants to be distributed after June 30, 2005, a plan that demonstrates a clear, fixed timeframe for fundraising and self-sufficiency, unless the Administrator grants an exception for an organization that serves low-income or other underserved areas..
(c)Reallocation of unused fundsSection 29(l) of the Small Business Act (15 U.S.C. 656(l)) is amended by adding at the end the following:

(6)Reallocation of unused fundsIf, at the beginning of the third quarter of a women's business center funding year, the Administrator determines, based on credible evidence, that any portion of the amount made available to carry out this subsection is unlikely to be used by a women's business center, the Administration may use the unused portion to award supplemental grants of not more than $25,000 to any women's business center established under this section to carry out the purposes of this section, subject to the provisions of this section..
(d)Performance evaluationsSection 29 of the Small Business Act (15 U.S.C. 656) is amended by adding at the end the following:

(m)Internal program performance evaluations
(1)Access and use of informationThe Administrator of the Small Business Administration may access and use client contact information from women's business centers established under this section solely to conduct internal program performance evaluations and financial and programmatic audits.
(2)Privacy requirementThe Administrator of the Small Business Administration—
(A)shall only use client information collected under paragraph (1) for internal program performance evaluations and financial and programmatic audits; and 
(B)shall not disclose or distribute any of the collected information for any other purpose.
(3)Notification requirementA women's business center shall notify each client—
(A)that information about the client will be collected;
(B)the purposes for which the client information may be used; and
(C)that the client, if contacted, will be contacted solely for program performance evaluation or audit purposes. 
(4)Report to congressThe Administrator of the Small Business Administration shall include findings from any internal program performance evaluations in the Administration's annual report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives.. 
 
